Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 1of 28 Page ID #:138

   

FILED
CLERK, U.S. DISTRICT COURT

     

]_ |; Armond Glenn Evans
15628 Carrousel Drive
2 || Santa Clarita, CA 91387

 
 
           

818-433-5010 CENTRAL DISTRIGE Om CALIFO;
3 || cleandollas@gmail.com BY Vv. Ere

In Pro Per
4

UNITED STATES DISTRICT COURT
5
CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

6

AMERICAN CONTRACTORS INDEMNITY Case No.: 5:20-cv-00598 GW (SPx)

7 || COMPANY, a California corporation; ADAM SCOTT
PESSIN; EDIT MARQUES; FRANK J. LANAK;

8 || TRACY A. STEVENSON,
MOTION TO OPPOSE PETITION TO VACATE

9 Petitioners, ARBITRATION AWARD (9 U.S.C. §10); DECLATORY
RELIEF, INJUNCTION RELIEF; RESPONDENT'S
10 || vs. PETITION TO CONFIRM ARBITRATION AWARD

CAL. CIV. PROC. CODE §§ 1288, 1288.4
11 |] ARMOND GLENN EVANS

 

12 Respondent

 

13 Respondent, Armond Glenn Evans (“Respondent”), residing at 15628 Carrousel Drive Santa

14 || Clarita, CA 91387. Respondent hereby seeks to oppose the Petition to Vacate Arbitration Award (9

 

'S | se, §10), Declatory Relief and Injuction Relief, filed by Petitioners, in this court, March 25, 2020.
'6 Respondent asks the court to deny the Petitioner’s request to Vacate Arbitration Award,

"7 Declatory Relief or Injunction Relief.

s OPPOSITION

19

a 1. On the First Claim for Relief to Vacate Arbitration Award: Respondent asks the court to
2! deny the Petitioner’s request. Respondent received a Final Arbitration Award on February 20,
” 2020, which has been included. The Final Arbitration was based upon contract #RE 241 376785,
7 which was in response to an offer by the Respondent to a demand for debt by the Petitioner

a8 and per civil rules, as settlement offer or plea agreement is permissible.

26

27

28 MU LUN LU UrrUde FEtliUIN LU VALAIS ARDIIBALLIUIN AWARD U7 U.9.U. 91U); VELLA URRY

RELIEF, INJUNCTION RELIEF; RESPONDENT’S PETITION TO CONFIRM ARBITRATION AWARD CAL,
CIV. PROC. CODE §§ 1288, 1288.4 - 1

 

 
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 2 of 28 Page ID #:139

 

 

] 2. On the Second Claim for Relief for Declaratory Relief: Respondent asks
2 the court to deny the Petitioner’s request. Respondent received a Final Arbitration Award on
3 February 20, 2020, which has been included. The Final Arbitration was based upon
‘ contract #RE 241 376785, which was in response to an offer by the Respondent to a
° demand for debt by the Petitioner and per civil rules, as settlement offer or plea
agreement is permissible.
8 RESPONDENT'S PETITION TO CONFIRM ARBITRATION AWARD
|
10 1, Respondent received a Final Arbitration Award on February 20, 2020, which has been included.
1 Respondent further seeks confirmation of this Final Arbitration Award from this court pursuant to
12 (9 U.S.C § 9).
13 2. Per the Final Arbitration Award, Petitioners received a forewarning that the award was a
"4 valid/binding/irrevocable/and enforceable agreement per FAA 9 U.S.C. §1&2.
: 3. According to the Supreme Court of the United States ruling No. 17-1272 (excerpt The “wholly
7 groundless” exception to arbitrability is inconsistent with the Federal Arbitration Act and this Court’s
- precedent. Under the Act, arbitration is a matter of contract, and courts must enforce arbitration contracts
9 according to their terms.)
; : Ebanili
¢ ~CTRMA ECV ANS
21 Armohd Evans _ om
22
23
24
25
26
27
28 MOTION TO OPPOSE PETITION TO VACATE ARBITRATION AWARD (9 U.S.C. §10); DECLATORY
RELIEF, INJUNCTION RELIEF, RESPONDENT’S PETITION TO CONFIRM ARBITRATION AWARD CAL.
CIV. PROC, CODE §§ 1288, 1288.4 - 2

 

 

 
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 3 0f 28 Page ID #:140

ALL-PURPOSE PROOF OF SERVICE

Page | |
I, Brett “Eeon” Jones, being at or above the age of 18, of the majority and not a party
to the action, a citizen of the United States of America, did mail the document entitled:

FINAL & BINDING ARBITRATION AWARD
by placing it in an envelope addressed to: Name and address:
Armond Glenn Evans
15628 Carousel Drive
Santa Clarita, CA 91387 ULS.P.S. Tracking #: 9405511699000615416619

Adam Scott Pessin
625 The City Drive, Suite 190

Orange, CA 92868 U.S.P.S. Tracking #: 9405511699000615411850
Edith Marquis

625 The City Drive, Suite 190

Orange, CA 92868 U.S.P.S. Tracking #: 9405511699000615411614

Tracy A. Stevenson
625 The City Drive, Suite 190
Orange, CA 92868 U.S.P.S. Tracking #: 9405511699000615411010

Frank J. Lanak
625 The City Drive, Suite 190
Orange, CA 92868 U.S.P.S. Tracking #: 9405511699000615411539

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon |
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day March 05, 2020.

/s/ Brett “Eeon” Jones

SIFCOMM ARBITRATION ASSOCIATION ARBIERATION HEARING NOTIFICATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 4of 28 Page ID #:141
PLEASE COMPLETE THIS INFORMATION.

RECORDING REQUESTED BY:
Armond Evans

AND WHEN RECORDED MAIL TO:
Armond Evans

15628 Carousel Drive
Santa Clarita California({91387]

 

THIS SPACE FOR RECORDER'S USE ONLY

Miscellanous Filing Final Arbitration award

(Please fill in document title(s) on this line)

THIS PAGE ADDED TO PROVIDE ADEQUATE SPACE FOR RECORDING INFORMATION
(Additional recording fee applies)

9/95

Rec, Form #R25
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 5of 28 Page ID #:142
SAA-AGE745367G7F-LICCXZP-087567-L9EGBI AIOA-AE-001

IN THE MATTER OF ARBITRATION BETWEEN THE FOLLOWING PARTIES:

‘“ARMOND-GLENN: EVANS, ET AL.,
CASE NO.: SAAAE-A190A-02142020-BJ

CLAIMANT,
v. 9 UNITED STATES CODES
§ 1, 2,9, 10, 11
“AMERICAN CONTRACTORS INDEMNITY COMPANY
C/O ADAM SCOTT PESSIN: EDITH MARQUES.
TRACY A. STEVENSON, & FRANK J. LANAK, ET AL... THE COMMON LAW

RESPONDENT(S).

FINAL ARBITRATION AWARD

The parties have agreed that a judgment of the court shall be entered upon the award made
pursuant to the arbitration, and shall specify the court, then at any time within one year after the award is
made any party to the arbitration may apply to the court so specified for an order confirming the award,
and thereupon the court must grant such an order unless the award is vacated, modified, or corrected as
prescribed in sections 10 and 11 of this Title. Ifno court is specified in the agreement of the parties, then
such application may be made to the United States court in and for the district within which such award
was made. Notice of the application shall be served upon the adverse party and thereupon the court shall
have jurisdiction of such party as though they had appeared generally in the proceeding. If the adverse
party is a resident of the district within which the award was made. such service shall be made upon the
adverse party or their attorney as prescribed by law for service of notice of motion in an action in the
same court. If the adverse party shall be a nonresident, then the notice of the application shall be served
by the marshal of any district within which the adverse party may be found in like manner as other

process of the court.!

 

‘July 30. 1947, Ch. 392. 61 Stat. 672.

Page | | SITCOMM ARBITRATION ASSOCIATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 6 of 28 Page ID #:143

SAA-AGE745367G7E-ICCXZP-087567-L9EGBI AI90A-AE-001

Arbitrator’s Name: Brett Jones
Location: Chino, California

1. This matter came before this Arbitrator, Brett Jones: who possesses over thirty (34)
years of experience in contract law, arbitration and dispute resolution; being competent to hear
this matter and notes that the record demonstrates that the Respondent(s) were duly notified by
the process server at my order and have failed and/or elected to remain moot as to the claim and
allegations of willful default,

2. This Arbitrator has Subject Matter J urisdiction, SMJ; as acknowledged by 9 U.S.
Codes §1, §2, 89; 28 U.S. Code §§ 1346; and the established common law not limited to the
following specifics:

a. That Claimant(s)

1. -Armond-Glenn: Evans is a citizen of the state of California; and
b. The Respondent(s)

i, Adam Scott Pessin, Et. AL,

i. Edith Marquis, Et. Al.

ili. Tracy A. Stevenson, Et Al., &

iv. Frank J. Lanak, Et Al.

Entered into contractual agreement # RE 241 376785 US.

3. Did the Respondent(s) have a duty or obligation to respond to the Claimant(s)
unilateral compelled performance contract? The answer is in the filing of civil cause #
18STLC15337 which was filed on December 21, 2018 (Tracy T. Stevenson), predates the
contract, is incorporated within the contract. The contract is a response to an offer by the
Claimant to a demand for a debt by the Respondent(s) and per civil rules, a settlement offer or

plea agreement is permissible.

Page | 2 SITCOMM ARBITRATION ASSOCIATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 7 of 28 Page ID #:144

SAA-AGE745367G7F-ISCCXZP-087567-L9EG BJ AI90A-AE-001

4. Tracy Stevenson is a “learned” individual and knew that with respect to contracts
(unilateral performance agreements), one must timely disaffirm, reject, or such act(s),
forbearances, action(s), performances may be deemed assent.2 The questions were reasonable,
proof of debt and the right to challenge debt is deemed appropriate under the rules of the Fair
Debt Collection Procedures Act and the Fair Debt Collection Practices Act. The contract notes
that the United States, when it sits to collect a debt; is deemed “a federal corporation.”

5. ‘It is to be noted that ‘unilateral contracts,’ are construed under “Restatement (Second)
of Contracts,” U.C.C. § 9-208: The Federal Arbitration Act, as the courts have repeatedly held
the principles of contract law as follows:

“The offer may be accepted by silence accompanied by an act, that constitutes
performance of that requested in order for the contract to be effective. The law
recognize[s] unilateral contract(s), where one party makes a promissory offer
and the other accepts by performance (performing/conduct/acts/actions) an act
rather than making a return promise. That one who accepts the benefits
(performs by actual and deliberate conduct) under a contract is (bound)
regarded as having [ratified the agreement. A master of the offer may invite
acceptance by conduct (performance) (See: U.C.C, § 9-208) of terms, provided
that the offeree’s failure is not timely cancelled (rejects offer as permitted by

law). By conduct, performance, a plaintiff thereby accepts the terms and
conditions associated,’”

6. As noted. the contract is between two (2) or more parties that are competent to enter
into an agreement. Each had a duty or obligation under the agreement. The agreement was do-
able/workable, the agreement had an arbitration clause and commerce clause as well as an
expiration date. In accordance with contract law. the agreement is binding, enforceable, valid

and irrevocable.?

 

7ULC.C. 89 208-210; Jianjsu, Et AL v. Burlington, Et Al, 399 F.Supp.2d. 165, 168 (E.D.N.Y. 2005); Tiajin Port
Free, at 4, 3; Europear Italia, Sp.A. v. Maiella, Et Al., 156 F3d3 10, 315 (nd Cir. 1998); Prima Paint Corp. v.
Food & Conlin MFG, Co., 388 US 395, 403, 404 (1967).

39 U.S.C. § 1-2: Restatement (Second) of Contract; Ca. Restatement of Contract (See: § 24, 94-97).

Page [3 SITCOMM ARBITRATION ASSOCIATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 8 of 28 Page ID #:145

SAA-AGE745367G7F-HCCXZP-087567-L9EGBI A190A-AE-001

7. In regard to the Syntex grammar-performance section “Addendum with Definitions,”
is deemed included as such is also referenced in the agreement. However, per the FAA and the
contract, Syntex grammar is not binding upon the Arbitrator, however; the Respondent(s) as
language suggested they agreed to use or be governed by such provision, is such a requisite
noted or plainly stated, ~g. [:...:].

Arbitral Authority/Jurisdiction:

8. Section’s: ~b....;~c..... ~d....: and ~e..,.: each highlights the exclusivity of
arbitration respecting controversy, default and the defaulting parties waiver of rights with
respects thereto. The non-defaulting party has chosen at random this neutral, who has no
recollection of any prior relationship and even if such were to exist, this Arbitrator will continue
to be impartial, fair and consider all of the evidence presented by all parties as required by law of
due process and the principles associated thereto.

9. The FAA shall be the sole governing guide for which the contract is viewed and the
award is issued and per the agreement, the award may be confirmed in any district court
(federal/state district) whereby a party chooses, without limit or restriction.

Validation of Debt Demand Creates a Duty per the FDCPA:

10. ~f. [:Complete validation of any debt. ..:]

11. No such validation has been provided by any of the Respondent(s) who alleged a
debt in the matter filed in December 201 8; request made under the “collective entity” doctrine,
the Respondent(s) are the custodian’s of record and sit in a position of trust. They have and had
a duty of care and have, in the opinion of this Arbitrator; breached that duty.

12. I find that the contract is a valid unilateral agreement with a valid performance “tacit

acquiescence,” clause, as such occurred by the failure to act despite owing a duty to act.

Page | 4 SITCOMM ARBITRATION ASSOCIATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 9 of 28 Page ID #:146

SAA-AGE745367G7F-IICCX ZP-087567-L9FGBI A190A-AE-061

13. | find that the parties waived their right to a jury trial on the issues solely assigned to
this Arbitrator and that the alleged debt under U.C.C. § 3 & 5 is deemed paid due to lack of
validation, proof of debt and agreement of the parties.

Awarded Amount:

14. The contract prohibits this Arbitrator from issuing an award for less than two (2) x’s
the original value; which value is as follows:

$ 2,500.00 from each Party for Arbitration

$ 8,984.42 Original Suit (See: ~7)

$ 6,400.00 Legal Fees (~4) yet per Gold Abrogation Act of June 5, 6, 1933 only what is

legal tender at the time may be demanded, not gold or silver at this time.

(If contempt occurs as herein defined, the amount is $ 300,000.00 per offender).

15. This Arbitrator construes the “Bill-Invoice” to be a validation of debt demand and to
impose a fee of $ 1,000.00 for each day the unvalidated debt remained on the public record,
which could damage the Claimant’s reputation, At present, the FDCPA permits a party to be
awarded up to $ 1,000.00 per day and the FCC attaches the same to robo-caller’s per call. This
fee is by relation reasonable and it is also reasonable that it be retroactive to the date of
December 18, 2018 when originally claimed. The award amount for invalidity of the debt and
the failure to validate is:

16. $ 426,000.00 for 426 days of failing to validate an alleged debt as required by law.
A party may agree to redress via arbitration as is the case here where the parties agreed via
assent, performance, forbearance and failure to act as required by law,

17. The $ 443,884.42 is payable and due as the total awarded amount. That this is an

attempt to collect a debt and each Claimant is severalty required to pay the amount. It is noted

Page | 5 SITCOMM ARBITRATION ASSOCIATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 10 of 28 Page ID #:147

SAA-AGE745367G7F-LICCX ZP-087567-LOFGBI AL90A-AE-001

that each Respondent is bonded, insured and is commanded to file a claim with risk management
(surety/insurance/assurance company) admitting liability and to do so upon receipt of this award.

18. Respondent(s) are reminded of the estoppel agreement whereby they agreed not to
contest, protest, or attach the award by the Arbitrator, or the effort of the Claimant to confirm the
award that was by agreement and evidence fairly rendered. This Arbitrator relied upon all
evidence presented and as certain documents were referenced in the agreement they were
considered as required via the agreement. The Respondent(s) were aware of the agreement as
proof of service documented knowledge and the Respondent(s), although had knowledge of this
hearing; elected not to participate and defaulted as to any defense. Respondent(s) agree that they
were parties to the agreement and elected to acquiesce to the final decision of this Arbitrator.

19. Default judgment is hereby entered against each Respondent and such is done with
prejudice.

20. Under the jurisdiction of the FAA, this award is without bias, fraud, misconduct
and/or miscalculation. Rendered in reliance upon the FAA, the contract and evidence presented.

21, Should the Respondent(s) violate this order, they shall be held in contempt without
hearing as this notice shall serve as forewarning and they are reminded of their obligation per the
still valid/binding/irrevocable/and enforceable agreement per FAA 9 U.S.C. $1 & 2,

It is so ordered with prejudice.

(Remainder of Page Lefi Intentionally Blank)

Page | 6 SITCOMM ARBITRATION ASSOCIATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 11 of 28 Page ID #:148

SAA-AGE745367G7E-IICCXZP-087567-L9OEGBI AIL90A-AE-001

NOTICE OF THIS AWARD DELIVERED TO THE F OLLOWING:

Claimant: Respondent(s):

Armond Glenn Evans
15628 Carousel Drive
Santa Clarita, California 91387

Adam Scott Pessin
625 The City Drive, Suite 190
Orange, California 92868

Edith Marquis

625 The City Drive, Suite 190
Orange, California 92868
Tracy A. Stevenson

625 The City Drive, Suite 190
Orange, California 92868
Frank J. Lanak

625 The City Drive, Suite 190
Orange, California 92868

SO, AWARDED.
Be it so this 20" day of February 2020.

Hearing Site: Chino, California

Ware [sono

CR “0 5 “Gq,
is) “Dd rel COON. SONG

ARBITRATOR

Page | 7 SITCOMM ARBITRATION ASSOCIATION
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 12 of 28 Page ID #:149

“™

‘Armond-Glenn: Evans.
[:c/o 15628 Carrousel Dr. Santa Clarita, Ca. [91387]:]
[:Tuesday:~May 21, 2019:]

(RE 24] 376 785 US

[:In my private capacity:] [:Notice of liability - Non negotiable:]
[:Bills of the Lading:] [:Within The Admiralty:]

[: Written in plain language to assist:]

[: AMERICAN CONTRACTORS INDEMNITY COMPANY c/o Adam Scott Pessin President & CEO Edith
Marques, Tracy A. Stevenson (Bar No. 162408) Frank J. Lanak (Bar No.43487) 625 The City Drive South,
Suite 190, Orange, CA 92868

[-RE 241 376785 US:] [:March 27, 2019-Regarding ARMOND EVANS, ARMOND GLENN EVANS
case No. 18STLC15337:]

For the C.-S.-S.-C.-P.-S.-G.-P.:- :Stop-and-correct-claim and voidance of perjury:]

: For the voidance of perjury, plaintiff to provide the oaths of all parties, title, and statutes, written in the
Correct-Sentence-Structure-Parse-Syntax-Grammar-Performance.

[: PLAIN LANGUAGE - ] am happy to discharge or settle any verified claims in the matter of Case No.
18STLC15337 on the following conditions:].

~1. [: Lrequest specific necessary proofs, as listed below in order to assist you with your matter, but Ihave
not received several items we would require in order to proceed:].

~2. [: [have not received closure as to which dictionary or styles manual you are writing from in your
documents, which I can easily refer to and understand as attached to the alleged contract in this matter, in this
case that document is:] SUMMONS.

[: As aresult of this non-clarity, this raises possible issues with Americans with Disabilities Act(ADA), the
rule of Antitrust with the Federal Trade Commission, the Fair Debt Collection Practices act, and/or other acts
such as 18 USC 1001, and 18 USC 1341 and 18 USC 1342 involving commercial communications and the
Universal Postal Union and otherwise. One major concern has been the use of a non-correct name(s) and
fictious similar name(s) being used for profit and done so without my express written authorization.:].

/ of fA
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 13 of 28 Page ID #:150

~3. [I have received several documents which are attached, which I have questions of regarding areas of
style, definitions, grammar, and explanation of [boxing] methods being used. See enclosed documents and
markings which raise such questions I still have as of this time. There are substantial lack of definitions
and syntax and grammar issues, make it impossible to understand and unconditionally accept any of these
documents which now have been forensically analyzed and marked, to aid in your detailed response.
Please respond and correct each marking and explain it to me with definitions, and sign to this under
penalty of perjury as true, because J understand none of this at this time, even with or without counsel. A
full correction with explanation of all terms, variable syntax, grammar issue notes, and boxing deletions
relating to the four corners rule, is required to proceed:].

~4. [: My fee schedule for having to deal with this matter equals actual expenses plus $400 per hour,
whereby I now have spent 16.0 hours on correspondence, in research and evidence gathering, for a total
to this point of $6,400 USD backed with Gold or Silver to date, plus expenses for postage,
transportation, and fines as related to violation of federal or state laws as may be allowed. A final bill
will be submitted once determined:].

~5. [: On examining your paperwork, we have come to the conclusion that there may be more than one
person or party making these offers to contract. Therefore, all parties are equally and severally liable in
their individual capacity for the final bill due:].

~6. [: In my law-abiding capacity and coming in honor with clean hands, I require to see the following
information before proceeding further with your offer:]:

~a. [: Of all parties receiving this notice, provide your full given Names using no abbreviations or all
capitalized names, or fictious titles:].

~b. [: Your qualification and official capacity, with letters of appointment:].

~c. [: Evidence and proof of your mandate or authority and Bond, and actual state license, and not
merely a BAR Union Membership Card if applicable as an attorney: ].

~d. [: Oath of office copy with proper autographs accepting full liability:].

~e [: Your Anti Bribery statement as directed by the Foreign Corrupt Practices Act — Anti-Bribery
Provisions, as was required when you took your oath, and I require your foreign registration statement
which must be on file, as all those who take oaths become foreign at the time of the oath, per Title 22
USC Code 612.:]

~f. [: Complete validation of the any debt or charge claimed made, do so under oath, complete with
original signatures of both parties on each side of the subject contract. This could also include a signed
and sworn affidavit of a real party in interest who says I have harmed them. This would be required to
proceed with an Article 3 jurisdiction and trial:].

Z of /2.
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 14 of 28 Page ID #:151

wn

~g. [: Correction of syntax documentation from all parties participating to bring a change of suit in this
case, and the bonds they provided, including definitions and sources of words used, to protect and
indemnify me in the event of a harm by those parties, plus their sworn evidence that they are acting within
their official capacity. Personal addresses of those parties would also be required in the event these parties
acted outside their authority, and therefore their private capacity:].

~h. [: I further require a copy of all tax forms you and all parties will file, resulting from profits derived
from securities generated for the case. I require this disclosure, so 1 do not have to report such suspicious
activity myself to IRS CID myself on a 4490 and 8281 or otherwise, regarding the possible unreported tax
liability and taxable activity of those parties:].

~7, AMERICAN CONTRACTORS INDEMNITY COMPANY agrees to submit to binding arbitration if
the ‘conditional acceptance/offer to cure’ for this case is dishonored. AMERICAN CONTRACTORS
INDEMNITY COMPANY further agrees to waive all rights to a trial before a judge or jury, to observe this
agreement and the arbitration Code of Procedure, and to abide by and perform any award rendered by the
Arbitrator(s) or a judgment entered by a court having jurisdiction. That the arbitrator is permitted and
allowed to adjust the arbitration award to no less than two times the original value of the lawsuit claim
amount, plus the addition of fines, penalties, and other assessments that are deemed reasonable to the
arbitrator upon presentment of such claim, supported by prima facie evidence of the claim. In the event a
court having jurisdiction finds any portion of this agreement unenforceable, that portion shall not be
effective and the remainder of the agreement shall remain effective. This agreement shall be governed by
and interpreted under the Federal Arbitration Act, 9 U.S.C. Sections 1-16.

A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written
agreement for arbitration may petition any United States jurisdiction under title 28, in a civil action.

~a. ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s), in
accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,” that by
Respondents(s) failure and or refusal to respond and provide the requested and necessary Proof of Claims
raised herein above and thereby; and it shall be held and noted and agreed to by all parties, that a general
response, a nonspecific response, or a failure to respond with specificities and facts and conclusions of
common law, and or to provide the requested information and documentation that is necessary and in
support of the agreement shall constitute a failure and a deliberate and intentional refusal to respond and as
a result thereby and or therein, expressing the defaulting party’s consent and agreement to said facts and as
a result of the self-executing agreement, the following is contingent upon their failure to respond in good
faith, with specificity, with facts and conclusions of common-law to each and every averment, condition,
and/or claim raised; as they operate in favor of the Undersigned, through “tacit acquiescence,”
Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts set, established, and agreed
upon between the parties to this Conditional Acceptance for Value and counter offer/claim for Proof of
Claim, but Respondent(s); having agreed and consented to Respondent(s) having a duty and obligation to
provide the requested and necessary Proof of Claims raised herein above, will create and establish for

Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto; and arising necessarily
therefrom;

2 of (I
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 15 of 28 Page ID #:152

~b. In accordance with and pursuant to this agreement; a contractually (consensual) binding agreement

between the parties to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim to
include the corporate Government Agency/Department construct(s) whom Respondent(s) represents/serves;
as well as, ALL officers, agents, employees, assigns, and the like in service to Respondent(s) will not argue,
controvert, oppose, or otherwise protest ANY of the facts already agreed upon by the parties set and
established herein; and necessarily and of consequence arising therefrom, in ANY future remedial
proceeding(s)/action(s), including binding arbitration and confirmation of the award in the District Court of
the United States at any competent court under original jurisdiction, in accordance with the general
principles of non-statutory Arbitration, wherein this Conditional Acceptance for the
Value/Agreement/Contract no, 241 376 785 US constitutes an agreement of all interested parties in the
event of a default and acceptance through silence/failure to respond when a request for summary
disposition of any claims or particular issue may be requested and decided by the arbitrator, whereas a
designated arbitrator shall be chosen at random, who is duly authorized.

~c. The arbitrator is permitted and allowed to adjust the arbitration award to no less than two times the
original value of the properties associated with this agreement, plus the addition of fines, penalties, and
other assessments that are deemed reasonable to the arbitrator upon presentment of such claim, supported
by prima facie evidence of the claim.

~d. The defaulting party will be estopped from maintaining or enforcing the original offer/presentment;
i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL commercial paper (negotiable
instruments) therein, within any court or administrative tribunal/unit within any venue, jurisdiction, and
forum the Undersigned may deem appropriate to proceed within in the event of ANY and ALL breach(s) of
this agreement by Respondent(s) to compel specific performance and or damages arising from injuries there
from. The defaulting party will be foreclosed by laches and or estoppel from maintaining or enforcing the
original offer/presentment in any mode or manner whatsoever, at any time, within any proceeding/action.
Furthermore, the respondents are foreclosed against the enforcement, retaliation, assault, infringement,
imprisonment, trespass upon the rights, properties, estate, person whether legal, natural or otherwise of the
presenter/petitioner and/or his interest and/or his estate retroactively, at present, post-actively, forever under
any circumstances, guise, and or presumption!

~e. in the event of any physical or mental incapacity to act as arbitrator, the Undersigned shall retain the
authority to select any neutral(s)/arbitrator(s) that qualify pursuant to the common law right to arbitration,
as the arbitration process is a private remedy decided upon between the parties, and with respects this
agreement, the defaulting party waives any and all rights, services, notices, and consents to the undersigned
and or the undersigned’s representative selection of the arbitrator thereby constituting agreement, and any
controversy or claim arising out of or relating in any way to this Agreement or with regard to its formation,
interpretation or breach, and any issues of substantive or procedural arbitrability shall be settled by
arbitration, and the arbitrator may hear and decide the controversy upon evidence produced although a party
who was duly notified of the arbitration proceeding did not appear; that the Undersigned deems necessary
to enforce the “good faith” of ALL parties hereto within without respect to venue, jurisdiction, law, and
forum the Undersigned deems appropriate.
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 16 of 28 Page ID #:153

You have 10 days from receipt to comply or be in default and therefore agree that your claim is withdrawn
with prejudice regarding case #18STLC 15337 or related cases. A separate final payable bill will also be
provided at that time if another settlement arrangement is not made by that time. All other attempts to
collect or proceed, shall be void action as agreed by all parties after default.

Notice: Any and all attempts at providing the requested and necessary proof of claims raised herein above
and requesting the addition ten (10) calendar days, in which to provide same and address address any and
all questions and concerns to the undersigned in regards to the stated Copyright and waiver herein
expressed, in any manner other than that provided for herein will be deemed non-responsive.

3 Aer onk- Glen he Evang

[:Armond-Glenn:Evans.][:for estate named: ARMOND GLENN EVAN: S:]
:copy-right/copy-claim. [: With the reservation of rights.:]

[:Attachments Include:]: Addendum with definitions, Syntax Documents

/
/
/

~~

a ee

4S of (KR
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 17 of 28 Page ID #:154

om

_ :Armond-Glenn:Evans.

‘POSTMASTER

FLAGOF THECORRECT-SENTENCE-STRUCTURE-COMMUNICATIONS-PARSE-SYNTAX-
GRAMMAR WITH THE CONTRACTING-PERSONS OF A
CONTRACTUAL-POSTAL-CORPORATION

~15628 Carrousel Dr. Santa Clarita, Ca.91387
: cell~ 818-433-5010

‘EMAIL: cleandollas@gmail.com

Definitions

~0 conjunction

~1 adverb

~2 verb (by modification)

~3 adjective

~4 pronoun

~5 (pre)position

~6 article

~7 noun

~8 past time

~9 future time

:For the claim of use quantum languages and violations by re-spondent.
: Title~42: USCS~1986 Knowledge and Stop-Correct-Wrongs.
~FRCP-26-E :Closure

~FRCP-9-B: Fraud by confession

~Title~18: USCS~1001 & 1002: Fictional-Communications

bo of (7
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 18 of 28 Page ID #:155

~Title~15: USCS~1692E Fraud & Misleading Statements
~Title~15: USCS~78 ~ ff: Penalty: $25,000,000

~Title~42: USCS~1985-1: Conspiracy-Civil,

~Title~42: USCS~1985-2: Obstruction-evidence & Witness,
~Title~42: USCS~1985-3: Depriving Evidence & Witness>>
~Title~18: USCS~1961: RICO

~Title~18: USCS~242: Coloring of the Laws = Ailing
~Title~18: USCS~241: Criminal-Conspiracy = tort
~Title~18: USCS~3: Criminal-Participation-Knowledge
~Title~42: USCS~1983: Personal Damages

~Title~18: USCS~1512: Obstruction of the Law

~Title~18: USCS~1341: Frauds and swindles

~Title~18: USCS~1342: Fictitious name or address
‘AIDING: CORRUPTION AT THE START/BEGINNING
~JUSTICE~ JU=no, S=Speak, TI=Title, CE=Judge

Zot /Z
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 19 of 28 Page ID #:156

Some references requiring foreign agent registration and anti bribery acts

Title 8 1481 once and oath is taken citizenship is relinquished, thus that person becomes
a foreign entity, agent, agency, or state.

The means every public office is a foreign state in relation to the US citizen, include

political subdivisions, (i.e.; every single court and it’s personnel, and or any and attorneys
(judges included) is a separate foreign entity.

Title 22 USC Code 612 (Foreign Relations and intercourse) Chapter 11 identifies all
public officials as “foreign agents’.

Title 28 USC 3002 section 15A states that the United States is a Federal Corporation and
no a Government, including the Judiciary Procedural section.

Federal Rules of Civil Procedure (FRCP) 4j states: state that the court jurisdiction and
immunity fall under a foreign state.

The 11th Amendment states - The Judicial power of the United States shall not be
construed to extend to any suit in law or equity, commenced or prosecuted against one
of the United States by Citizens of another State, or by Citizens or Subjects of any
Foreign State.

Foreign registration statement 22 USC 612

18 USC section 1342 Mail Fraud, Fictitious Name etc.

2 ef |i
[eB BRB PLACER, PES PR PORTER ¢ EAE 240 Base eof 28 Page ID #157

Electraniealy FILED by Superior Court of Calfomia, County of Los Angeles on 12/34/201

01-24 FM Sheri R. Carter, Executive Officer/Clerk of Court, by D. Salazar,Deputy Clerk

 

1 SUM-100
3. Vy () 2889 = Summons oii RR E arn
&™ ci (CITACION JUDICIAL) ; AC oe
NOTICE TO DEFENDANTS \.//-= We) ZNO Con eacr =O d “4

.\ ARWOND EVANS aka ARMOND GLENN EVANS, an incvidua; and DOES 1 defined 7

a ,
OO DUU though 76 ness Fe ec ure meg eNOcameac | NIeNUTBEFRS y
<< eK AMES As ask: Ss (ONE oe

fgleral service. if you cannot afford an attomey, you may be eligible for free legal services from a ofit legal services program. You can locate
4 .——~._| hese nonprofit groups at the atifornia Legal Services Web site (www.lawhelpcalifomia.oi ifooni i selpCenter———— |]
P(wivw. courtinfo.ca.gav/setfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and

/L JAVISO! Lo han demandado. Si no responde dentro de 30 dias, fa carte puede decidir en su contra sin escuchar su versién. Lea la informacion a ct

{apagar ef gravamen de fa corte antes de que la corte pueda desechar ef caso.

“Rie name and address of the court is: CASE NUMBER: tt
(El nombre y direccién de la corte es): (emera cet Caso): a
SUPERIOR COURT OF THE STATE OF CALIFORNIA g % x
COUNTY OF LOS ANGELES, CENTRAL DISTRICT / s $ TC 7 9
111 North Hill Street, Los Angeles, CA 90012 AY

7 Lf
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attomey, is: / /

YOU ARE BEING SUED BY PLAINTIFF:
{LO ESTA DEMANDANDO EL DEMANDANTE): AMERICAN CONTRACTORS
INDEMNITY COMPANY, a California corporation

UD LL. iC
NOTICE! You have been sued. The court may decidé against you without eB being heard unless you respond within 30 days. Read the information
below.
ou have 30 CALENDAR DAYS aiffer this summons and legal papers are served on you to file a written response al this court and have a copy Ap
Served on the plaintiff. A fetter or phone call will not protect you. Your written response must be in proper légal form if you want the court to hear yé
case. There may be a court form that you can use for your respodé¥. You can find these court forms and more information at the Califomia Courts
Online Self-Help Center (www.courtinio.ca.gov/selelp), your county law library, or the courthouse nearest you. If cannot pay the filing fee, ask
ihe court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court. - — fms .
There are other Jegal requirements. may want fo call an attomey right away. If you do not know an attomey, you may want fo call an attorney Baki %
/

 

 

cosis on any settlement or arbitration award of $10,000 or more.jp_a civil case. The court's fien must be pald before the court will dismiss fhe case

continuacion.

Tiene 30 DIAS D& CALENDARIO después de que le entreguen esta citacién y papeles legales para presentar una respuesta por escrito en esta “|
corte y hacer que se entregue una copia af demandante. Una carta o una llamada telefénica no fo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en fa corte, Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informacién en ef Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en fa
biblioteca de leyes de su condado o en la corte que fe quede mas cerca. Si no puede pagar la cuota de presentacién, pida al secretario de Ia corte
que fe dé un formulario de exencién de pago de cuotas. Sino presenta su respuesta a tiempo, puede perder e! caso por incumplimiento y fa corte le
podrd guitar su sueldo, dinero y bienes sin mds advertencia.

Hay otros requisitos legales. Es recomendable que Hame a un abogaco inmediatamente. Si no conoce a un abogada, puede amar a un servicio de
remislén a abogadas. Si no puede pagar a un abagado, es posible que cumpla con fos requisitos para obtener servicios legales gratuites de un
Programa de servicios legales sin fines de lucra. Puede encontrar estos grupos sin fines de lucro en el sitio web de Califomia Legal Services,

(ww. lawhelpcalifomia.org), en ef Centro de Ayuda de las Cortes de California, (www. sucorte.ca.gav) o poniéndose en contacto con fa corte o ef
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentas por imponer un gravamen sobre
cualquier recuperacién de $10,000 6 mds de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil, Tiene que

fee

 

 

 

 

 

 

(El nombre, ta direccién y el ntimero de teléfono def abogado del demandante, o del demandante que no tiene abogado, es):
TRACY A. STEVENSON (Bar No. 162408) (714) 620-2350

LANAK & HANNA, P.C. [#25590]

625 THE CITY DRIVE SOUTH, SUITE 190

ORANGE, CA 92868 Sh em R. Carter Executive Officers Clerk of cor ay
DATE: erK, bY Pout
(Fecha) 12/3172018 : (Secratario) (Adjunto)

 

 

{For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de enirega de asta citatién use el formulario Proof of Service of Summons, (POS-070)).

 

NOTICE TO THE PERSON SERVED: You are served

1. as an individual defendant. ;
2. s the person sued under the fictitious name of (specify):
3. [on behalf of (specify):
under. [[] CCP 418.10 (comoration) (] CCP 416.60 (minor)
{_] CCP 446.20 (defunct comoration) {-] CCP 416.76 {conservatee)

(-] CCP 416.40 (association or partnership) — [_] CCP 416.90 (authorized person)

 

 

 

{_] other (specify):
4. [7] by personal delivery on (date):

 

 

 

{2227 25590} Page 1 of 1 vit Pl ie §6 412.20, 465
Form Adopted for Mandatory Use SUMMONS Code of Ci ee SS tate gos

vudidal Council of Califomia
SUM-100 (Rev. July 1, 2009]

1301.1909 2647915.1

9 FIL.
Cage 5:20-cv-G0898-GWsSPy Documpentliy Fited:04s24/20, Page 24-0f 28-« “Page: IE, ee 198 5.

oe ~ Elactronicalty Fil “D by Supe tor Court at Caitornia, County af Las Ange’ss an 1221/2018 03.24 PM Sherri R, Carter, Executive OlkcerClerk of Court, by O. Salazar, Deity ‘Sei

| lanak hanna

ey
i

20

2]

\
\
22

23

18STLO15337
Assigned [or ali purposes ta: Stamey iiosk Courthouse, Judicial Oificer: Wendy Chang

5 Ie ee OA Wa hed acy ENN L Seung: ‘|

py
LANAK & HANNA, P.C. \J oT pug PaaS Pan) _ b v by Lenn “et
Tracy A. Stevenson (Bar No. 1 65408) e na : Lr Pac ANE Paes ne] ne on ev
Frank J. Lanak (Bar No, 43487) \: AegHN r
625 The City Drive South, Suite 190
Orange, CA 92868
Telephone: (714) 620-2350
Facsimile: (714) 703-1610
tastevenson@lanak-hanna.com é uy
flanak@lanak-hanna.com oe

  
 

Attorneys for Plaintiff
AMERICAN CONTRACTORS INDEMNITY COMPANY

 

 

 

 

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF LOS ANGELES, CENTRAL DISTRICT
A max Cull ¥ FROR EM BONS e .) Go. ‘ Lt
MERICAN CONTRACTORS INDEMNITY :| Case No. ; % 3
COMPANY, a California corporation, : LW
RY Limited Jurisdiction “ben
Plaintiff, joy
- ast ealS Dead: Pesay) v ue
fal LCARE ~ “4
vy PRA _/ (COMPLAINT FOR:

Y pa _
ARMOND EVANS aka ARMOND GLENN 1. BREACH OF CONTRACT x
EVANS, an individual; and DOES 1 through 75, | 2, COMMON COUNTS oo kph
inclusive, as Lu

Defendants, Wao oS
t—foeeseret
i 6 Pe ‘ ? ,
. VAQne ng ~
“_, AMOUNT OF COMPLAINT :/§8,984.42 . |
Plaintiff alleges as follows: ee
. Cot) peoeer rare %| FIRST CAUSE OF ACTION
Bot oil | \
ag “\._BREACH OF CONTRACT —\;
AG oS
(As against D Defendants ARMOND EVANS aka ARMOND GLENN
EVANS, an individual; and DOES 1 through 75, inclusive)
. 1. Plaintiff, American Contractors Indemnity Company (““ACIC™), a member of the Tokio

Ww
Marine HCC Surety Group, was at all times mentioned, and now is, a California corporation, and is duly

licended by the State of California and authorized to do business in this state as a surety company.

 

 

 

 

 

 

 

2. ACIC does not know the true names or capacities, whether individual, corporate,
a fo
{2227 25590} lL, agen
COMPLAINT / [ace (re

{0 oF {Z
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 22 of 28 Page ID #:159

6

u

tH,

Voie td
> Me 4 ative. j
“ 3

associaic or otherwise, of ‘Delendants tict Utiously named as DOES | through 73, inclusive, AC! AG alleges

on information and belief that the fictitiously named Defendants, and cach of them, are in some way

3. On or about May )7 » 2011, Defendants a ARMOND EVANS aks ARMOND GLENN

EVANS, an individual; aud DOES | through 75, inclusive, and each of them (“Detend ants”), executed a

Bond | App plication/Indemnity Agreement (Agreement } in favor of ACIC. A wue and correct copy of

ay
eB, vi elie

the Agreement is allached hereto as Exiibis A,

a, The Agrecment provides tor veuue in this Court.
3. In consideration of the Deteudants® execution of the Agreement, and in reliance on the

from any and all loss, ACIC provided a Contractors _

E CONSTRUCTION as

Defendants’ promises to save ACIC harinless

License Bond, No. 100164527 7 (“Bond”), which named PRO PE RPORMANC
seal 1. iS on ah Wv ay
Principal, and the State of C valiforuia as oblige,

 

fi, As a result of its obligations under the Bond, ACIC incurred damages within the last four
NO . vs hoe “es
years in the total amount of $8, 084.42, (Mer Cheba a fies A
7. ACIC has in good faith performed all the conditions and obligations to be performed ou

its part under the Agreement and the Bond. ACIC inade demands on the Defendants ta save ACIC
harmless and to indemnity and reimburse ACIC from and against any and all claims, losses, and
cxpenses ieurred.

&. Tl he Defendants have breac hed their obligations under the Agreement by failing and

refusing to take whatever actions necessary and appropriate to Jesolve the claim made against the Bond

aud to hold ACIC harmless fom liability anc expenses, as previously agreed and, further, by failing auc
refusing to reimburse ACI C, upon demand, for all payments made and to indemnify and keep ACIC

9, AS a direct and proximate cause of the Defendants’ breach of the Agresmunt, ACIC has
been damaged in the amount of 58,984.42, plus interest, attorney’s fees and cosis.

Mt

if
Mf

 

A2227 25500) canes wenn coceee sv neeeennieeeinenintt ease tet ae

COMPLAINT

Wot (ZL

}

 

 

 

 

 

 

 

 

 

 

 
Case 5:20-cv-00598-GW-SP

Document 11 Filed 04/24/20 Page 23 of 28 Page ID #160
we f

MENG
MN,
c
-

SECOND CAUSE OF ACTION

 

 

 

 

 

 

i
t

 

(As against Defendants ARMOND EVANS aka ARMOND GLENN
EVANS, an individual; and DOES i trough 75, inclusive) |

10. ACIC relers to and incorporates herein by reference as though [uly sei forth herein, ils |

allegations contained in the First Cause of Action.

il, Within the last four years, the Defendants became tide bted fo ACIC ia the sunt ai
$8,984.42, for monies Jaid out aud expended

12 There is now due and owing fram the Defendants to ACIC the suns of $8,984.42, plus
interest, altorney’s fees and costs.

WHEREFORE, ACIC requests judgment against the Defendants as follows:

AS TO THE FIRST CAUSE OF ACTION:

1. For judgment against Defendants ARMOND EVANS aka ARMOND GLENN EVANS,
an individual; and DOES 1 through 75, inclusive, and each of them, for $8,984.42, plus interest at the
legal rate, attorney’s fees and costs of suit; has! na

AS TO THE SECOND CAUSE OF ACTION: cL pyed peg > ee /

Zz. For judgment against Defendants ARMOND EVANS aka ARMOND GL ENN EVANS,
an individual; and DOES | through 75, inclusive, and each of therm, for $8, S84. 42, plus additional
amounts according to proof at the time of the trial of this matter, So Nw aie beohediee di

ON ALL CAUSES OF ACTION: V

3. Por custs of suit herein incured; “tf

4. For reasonable attorney’s (ces;

3. For such other and further relief as the court may decus proper.

 

 

 

 

 

DATED: December 31, 2018 LANAK. & HANBIG PC,
fo, _ \ )
a Lo \ ard pnneaetan abet
oe AJ ERACY A, STEVENSON
po fk | Y ew ‘ Attorneys for Plaintiff
\ 4 bs AMERICAN CONTRACTORS
Se INDEMNITY COMPANY
{ } ™ =SBC AINE,

LB OPF AD
6/3age 5:20-cv-00598-GW-SP Document debs ENGI RAL FALE Qe Rage 24 of 28 Page ID #:161

USPS Tracking’

FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package -F

- Tracking Number: 95108160318891 42275802

On Time

Expected Delivery on

THURSDAY

23 s19@ 8:00pmo

Y Delivered

May 23, 2019 at 12:15 pm
Delivered
ORANGE, CA 92868

Get Updates \,~

Remove X

yoeqpes4

 

Text & Email Updates

 

Proof of Delivery

 

Tracking History

 

Product Information

 

See Less “~.

3 of 3

https://tools.usps.com/go/T: rackConfirmAction?qtc_tLabels1=9510816031889142275802

V2
et

Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 25 of 28 Page ID #:162

Estoppel

:Armond-Glenn: Evans.

[: % 15628 Carousel Dr,,.:]
[: Santa Clarita, CA, 91387:]
[: Friday: June 7, 2019:]
:RE 241 376 785 US

[AMERICAN CONTRACTORS INDEMNITY COMPANY:
C/O Lanak & Hanna, P.C., Tracy A. Stevenson (Bar No. 162408) Frank J. Lanak (Bar No.
43487) 625 The City Drive South, Suite 190, Orange, CA 92868:]

[June 7, 2019 - ARMOND-GLENN: EVANS}: [: account #18STLC1 5337:]

The living man or woman responsible for using 625 The City Drive South, Suite 190,:]
[‘Orange, CA 92868:]

Re: Claim number# :RE 241 376 785 US
Dear Sir:

This is the 2" letter and 2"4 reminder to settle:

1. For you are given the estoppel for your failure to answer back to us of your claims.
You are in tacit agreement

3. Our lawful Council says we should give you the opportunity to remove the unsubstantiated
filing under the rule of voluntary removal of frivolous paperwork.

4. Curing yourself under the rule of Jeopardy, stopping and correcting yourself from US
Code 18 Fraud and False Statements.

Contents of the previous letters in this matter are attached, as well as proof of delivery on May 23,
2019.

If not answered within 3 days you will be in default.

We reserve the right to compensation from you in your private capacity, should any of your past or
future actions compromise our credibility, in any way whatsoever.

pace # of 3
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 26 of 28 Page ID #:163

o~.

BILL - INVOICE

Your failure to respond and correct in your private capacity, within 3 days from receipt of this
correspondence, shall constitute default and satisfaction of all claims. Further, any further pursuance
of unverified claims shall entitle me to damages in the amount of 3 times your claim of $8,984.42
USD, plus a rate of $1,000.00 per day since the inception of this matter back beginning 12/31/2018.

Yours sincerely,

By: :Armond-Glenn: Evans.

Lymund:- Glenn: £; Ee

:copy-right/copy-claim:

 

Hf
Hf
it
if
Hf
Hi
Hf
i
Hf
if
if
H
Hf
if
il
Hf
Hf
Hf
Hf
Hf
it
Hl
it
if
I
Hf
if

PAGE a oD
164
on do8" 5:20-cv-00598-GW-SP DOCU Ps Elles QAleae On Page 27 of 28 Page |ID#:

. FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)
USPS Tracking’
Track Another Package +

Remove X

- Tracking Number: 9505516031 889161280006

On Time
Expected Delivery on

TUESDAY

17 so1e® 8:00om@

ppeqpes 4

( Delivered

dune 11, 2019 at 10:57 am
Delivered, In/At Mailbox
ORANGE, CA 92868

Get Updates \~

 

Text & Email Updates Vv

 

Tracking History

 

Product Information

 

See Less A

Can’t find what you’re looking for?

https:/Hools.usps.com/go/Ti rackConfirmAction?tRef=fullpage&tl c=2&text28777=&tLabels=9505516031889161 280006%2C 12
Case 5:20-cv-00598-GW-SP Document 11 Filed 04/24/20 Page 28 of 28 Page ID #:165

-Armond-Glenn:Evans.

[ %15628 Carousel Dr.
Santa Clarita, Ca.91387;]
Friday June 14, 2019

‘RE 241 376 785 US

AMERICAN CONTRACTORS INDEMNITY COMPANY
Adam Scott Pessin President & Edith Marquis

% Lanak & Hanna P.C.

Tracy A. Stevenson Bar No. 162408

Frank J. Lanak Bar No.43487.

625 The City Drive South. Suite 190

Orange, CA 92868

This is the 3rd letter and 3rd reminder to settle: Case # 18STLC15377

1.This contract is a formal notification that you are in default and Estoppel as of
June 14th 2019.

2. You are in tacit agreement.

3.You have not responded to questions Pp nor have you removed the unsubstantiated
filing (case No.18STLC15337) rule of voluntarily removal of frivolous paperwork.

4.You have not satisfactorily cured yourself under the rule of Jeopardy by, Stopping
and Correcting US code 18 Fraud and False Statements.

5. | will be forced to take legal action which could incur more costs on your behalf.

Contents of the previous letters in this matter are attached, as well as proof of
delivery.

We reserve the right to compensation from you in your private capacity. Should any of
your past or future actions compromise my credibility, in anyway, whatsoever.

rmond-Glenn:Evans

Honan 6 fenn EVANS
b14-1g

 
 
